Citation Nr: 0208424	
Decision Date: 07/25/02    Archive Date: 07/29/02

DOCKET NO.  00-03 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to waiver of an overpayment of pension benefits 
in the approximate amount of $14,508.00.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi Barlow, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1944 to May 1946.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 1999 determination of the 
Committee on Waivers and Compromises (Committee) of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which found that an overpayment had been 
created for the period of February 1, 1995, to January 1, 
1999, in the approximate amount of $14,508.00.  The Committee 
determined that the fault in creating this overpayment was 
solely that of the veteran and that recovery of the 
overpayment would not cause an undue financial hardship on 
the veteran.  Consequently, the Committee denied the 
veteran's request for a waiver of the overpayment.

This issue was before the Board in March 2001; however, the 
Board remanded it to the RO and requested that additional 
development be performed.  The Board also requested that the 
RO, in addition to its readjudication of the issue of 
entitlement to a waiver, adjudicate the issue of whether the 
overpayment was properly created, giving consideration to the 
veteran's assertion that all unreported income was used to 
pay medical bills.  The veteran did not respond to the RO's 
attempt to perform the requested development.  As a 
consequence, the RO was unable to consider any alleged 
payment of medical bills as a possible mitigating factor in 
the creation of the overpayment.  Thus, the RO readjudicated 
the issue of entitlement to a waiver and that is the only 
issue certified on appeal for the Board's appellate review.


FINDINGS OF FACT

1.  The veteran received VA pension benefits from July 1993 
through December 1998.  Pension benefits were terminated 
because the veteran's family income exceeded the applicable 
VA pension rates for the years 1995, 1996, and 1997.  The 
veteran was given notice of this termination and the reason 
for the termination in December 1998.

2.  The veteran was notified that the failure to report his 
wife's income for the years 1995, 1996, and 1997, caused an 
overpayment of pension benefits in the approximate amount of 
$14,508.00.

3.  The overpayment of VA pension benefits was created by the 
fault of the veteran.  His receipt of the benefits in 
question was unjust enrichment.

4.  Requiring repayment of the approximately $14,508.00 of 
overpayment of pension benefits would not cause an undue 
financial hardship on the veteran.


CONCLUSION OF LAW

The requirements for waiver of recovery of an overpayment of 
pension benefits in the approximate amount of $14,508.00 have 
not been met.  38 U.S.C.A. §§ 5107, 5302 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 1.962, 1.965 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset of this decision, the Board finds that VA has 
met its duty to assist the veteran in the development of his 
claim for a waiver of recovery of an overpayment of pension 
benefits as well as its duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
this claim under the Veterans Claims Assistance Act of 2000 
(VCAA) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2001)).  Regulations implementing the VCAA have 
been enacted.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  By virtue of the statement of the case, 
supplemental statement of the case, and the March 2001 Board 
remand issued during the pendency of the appeal, the veteran 
and his representative were given notice of the information, 
medical evidence, or lay evidence necessary to substantiate 
the veteran's claim currently on appeal.  The veteran was 
afforded numerous opportunities to submit relevant financial 
information, he was advised in correspondence from the RO 
where certain information could be obtained, and he was 
advised that his failure to respond could result in the 
denial of his request.  The 

veteran was also given the opportunity to appear and testify 
before an RO Hearing Officer and/or a member of the Board to 
advance any and all arguments in favor of his claim, but 
declined to do so.

Historically, the veteran was granted VA pension benefits in 
1978.  He received those benefits through January 1986, when 
he informed VA that he had become employed.  Because of the 
veteran's employment income prior to notifying VA of his 
change in status, an overpayment of pension benefits was 
created.

The veteran was granted VA pension benefits in April 1993, 
and his previously created overpayment of pension benefits 
was deducted from his new benefits.  The veteran received VA 
pension benefits through December 1998, and at no time during 
the veteran's receipt of VA pension benefits did he report an 
income for his wife notwithstanding the RO's periodic 
notifications of amended pension benefits and the veteran's 
duty to advise the RO if there were any changes in income or 
dependents.  The notifications clearly stated that the amount 
of the veteran's benefits was based on a finding that his 
wife had no income.  The notices also clearly stated as 
follows: 

Your rate of VA pension depends on total 
"family" income which includes your income 
and that of any dependents.  We must adjust 
your payments whenever this income changes.  
You must notify us immediately if income is 
received from any source other than that shown 
above.  You must also report any changes in 
the income shown above.  Your failure to 
promptly tell VA about income changes may 
create an overpayment which will have to be 
repaid.

See RO letters to the veteran dated July 21, 1993, May 9, 
1994, and April 21, 1997.  

In December 1998, the RO determined that the veteran's wife 
had received income in the amount of $8,764.41 in 1995, 
$10,859.38 in 1996, and $6,505.80 in 1997.  The RO advised 
the veteran that his pension benefits were being terminated 
because his family income exceeded the applicable VA pension 
rates for the years 1995, 1996, and 1997.  The RO also 
advised the veteran that an overpayment in the approximate 
amount of $14,508.00 had been created and that he was liable 
for the repayment of that overpayment.

In January 1999, the veteran advised the RO that his wife had 
earned $8,373.00 in 1995, but spent most of that money on the 
veteran's medical expenses.  He did not comment on his wife's 
income in the years 1996 or 1997.  In that same 
correspondence, the veteran requested that the overpayment be 
waived as he had lost all of his possessions, including all 
VA correspondence, in a flood in August 1998.

In response to the veteran's request for a waiver of 
indebtedness, the RO sent the veteran a Financial Status 
Report and requested that the veteran complete the form and 
return it to VA.  The RO also requested that the veteran 
submit copies of his tax returns for 1995 through 1998.  The 
veteran requested an additional month to send in the 
requested information, but has yet to submit a current 
Financial Status Report and/or any additional information 
regarding his family income and the payment of medical 
expenses for the years 1995 through 1998.  Consequently, the 
Committee found that the overpayment of pension benefits was 
created by the sole fault of the veteran, that the veteran's 
receipt of the pension benefits when his family income 
exceeded applicable VA pension rates was unjust enrichment 
and that there was no evidence that recovery of the 
overpayment would cause the veteran an undue financial 
hardship.  As such, the veteran's request for a waiver was 
denied.

In November 1999, the veteran submitted a notice of 
disagreement acknowledging that he had not informed VA of his 
wife's income, but asserted that he was not aware of his 
obligation to supply VA with that information.  The veteran 
stated that he believed all government computers were 
connected and that financial information could be obtained 
through the computer.  The veteran also asserted that he 
could not pay his debt to VA.  The veteran did not submit any 
evidence regarding his income, past or present, nor did he 
assert any explanation for why he believed he could not pay 
back the overpayment of pension benefits.

The RO notified the veteran in January 2000 that it required 
additional financial information in order to give his request 
for a waiver full consideration.  The RO again sent the 
veteran a Financial Status Report and requested that he 
complete the form and return it to VA.  The RO also informed 
the veteran of the offices to contact in order to get 
duplicates of financial documents lost in the 1998 flood.  
The veteran did not respond to the RO's request, but 
submitted a VA Form 9 in February 2000, stating that he had 
nothing to add to his claim.

The veteran's claim was certified on appeal to the Board and 
in March 2001 the Board remanded this matter to the RO 
requesting that additional financial information be obtained 
from the veteran, including evidence of medical expenses in 
the years 1995 through 1998.  As a consequence, the RO sent 
the veteran a letter in November 2001, again requesting the 
completion of a Financial Status Report as well as submission 
of any evidence of medical expenses paid from 1995 to 1998.  
The veteran did not respond.

VA regulations state that there shall be no collection of an 
overpayment, or any interest thereon, which results from 
participation in a benefit program administered under any law 
by VA when it is determined by a regional office Committee on 
Waivers and Compromises that collection would be against 
equity and good conscience.  See 38 C.F.R. § 1.962.  The 
application of the standard, "equity and good conscience" 
is outlined in 38 C.F.R. Section 1.965.  This standard will 
be applied when the facts and circumstances in a particular 
case indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the Government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all 
inclusive:

1. Fault of the debtor.  Where actions of the debtor 
contribute to creation of the debt.
2. Balancing of fault.  Weighing the fault of the debtor 
against VA fault.
3. Undue hardship.  Whether collection would deprive the 
debtor or his family of basic necessities.
4. Defeat the purpose.  Whether withholding of benefits or 
recovery would nullify the objective for which benefits 
were intended.
5. Unjust enrichment.  Failure to make restitution would 
result in unfair gain to the debtor.
6. Changing position to one's detriment.  Reliance on VA 
benefits results in relinquishment of a valuable right or 
incurrence of a legal obligation.

See 38 C.F.R. § 1.965(a).  Fraud, misrepresentation of a 
material fact, bad faith, or lack of good faith are all 
complete bars to the granting of a waiver.  See 38 C.F.R. 
§ 1.965(b).

Following a complete review of the record as outlined above, 
the Board finds that there is no evidence of fraud, 
misrepresentation, bad faith or lack of good faith in this 
matter.  Thus, the standard of  "equity and good 
conscience" must be employed pursuant to 38 C.F.R. Section 
1.965.  Accordingly, the Board finds that the creation of the 
overpayment in question is a result of the veteran not 
reporting his wife's income in the years 1995, 1996, and 
1997, a fact not in dispute.  This failure to act on the part 
of the veteran is deemed to be fault in the creation of the 
overpayment as the veteran was aware from his previous award 
of pension benefits that overpayments could be created by 
failing to notify VA of a change in income and the veteran 
was put on notice at least three times over the period of 
1993 through 1998 that he had a duty to report any change in 
family income.  There is no fault on the part of VA as it 
awarded benefits in good faith on the reports of income made 
by the veteran.

The veteran's receipt of the overpayment unjustly enriched 
him because he received VA pension benefits to which he was 
not entitled.  Because the veteran has continued in his 
failure to cooperate with VA's efforts to verify his income 
for the years that he received a VA pension as well as 
currently, there is no evidence that recovery of the 
overpayment would cause an undue financial hardship on him.  
The veteran's unsubstantiated statement that he would be 
unable to repay his debt to VA is not evidence that an undue 
financial hardship would be created.  As such, the Board 
finds that recovery of an overpayment of VA pension benefits 
in the approximate amount of $14,508.00 would not place an 
undue financial hardship on the veteran and his request for a 
waiver of such recovery is denied.


ORDER

Waiver of recovery of an overpayment of VA pension benefits 
in the approximate amount of $14,508.00 is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

